Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 15, 2020

                                           No. 04-20-00193-CV

                        IN RE Michael Andrew DAVIS and Waterfleet, LLC

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On April 1, 2020, relators filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 15, 2020.



                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 19-CI-13387, styled Keith Michael Bratten v. Michael Andrew Davis and
Waterfleet, LLC, pending in the 224th Judicial District Court, Bexar County, Texas. The Honorable Karen Pozza
signed the order at issue in this proceeding.